SETTLEMENT AND

RELEASE AGREEMENT

 

 

This Settlement and Release Agreement (the “Agreement”) is made and entered into
as of ____________________, by and between SANTA FE PETROLEUM INC., a Delaware
corporation (the “Company”) and ROGER K. HUBELE REVOCABLE TRUST (the “Hubele
Trust”). The Company and the Hubele Trust are sometimes referred to herein
individually as the “Party” or collectively as the “Parties.”

 

RECITALS

 

A.                  WHEREAS, Long Branch Petroleum LP, a Texas limited
partnership (“Long Branch”) and the Hubele Trust entered into a Stock Purchase
Agreement dated August 10, 2011, Stock Purchase Agreement dated February 15,
2012, and an ADDITIONAL STOCK PURCHASE AGREEMENT AND AMENDMENT dated April 6,
2012 (collectively the “Stock Purchase Agreements”) pursuant to which Hubele
Trust purchased a total of Three Hundred Thousand (300,000) shares of the common
stock of Santa Fe Operating, Inc., a wholly owned subsidiary of the Company (the
“SFO Shares”), in exchange for a total of One Hundred Fifty Thousand Dollars
($150,000) (the “Investment”);

 

B.                  WHEREAS, Long Branch and the Hubele Trust entered into a
Participation Agreement dated February 15, 2012 (the “Participation Agreement”)
pursuant to which the Hubele Trust promised to enter into the Stock Purchase
Agreements in exchange for the payment of a 50% return on the Investment (the
“Long Branch Debt”) and the grant of a 2% Net Revenue Interest in all mineral
interest leases acquired under the Participation Agreement (the “NRI”);

 

C.                   WHEREAS, the Company and Long Branch entered into a LEASE
ACQUISITION AGREEMENT (the “Lease Acquisition Agreement”) pursuant to which the
Company promised to enter into certain promissory notes in exchange for the
acquisition of certain mineral interest leases located in the State of Texas;

 

D.                  WHEREAS, the Company and the Hubele Trust entered into an
Unsecured Convertible Promissory Note (the “Note”) pursuant to which the Company
promised to pay Hubele Trust a total amount of Seventy Five Thousand Dollars
($75,000) (the “Santa Fe Payment”) in full satisfaction of the Long Branch Debt
and, notwithstanding the preservation of the grant of the NRI to the Hubele
Trust, as consideration for the termination of the Participation Agreement;

 

E.                  WHEREAS, the Company and the Hubele Trust mutually agree
that this Agreement does not modify or extinguish the grant of the NRI to the
Hubele Trust;

 

F.                   WHEREAS, as a result of negotiations by and between the
Company and the Hubele Trust, the Parties have proposed a resolution that they
deem to be fair and equitable, and by this Agreement, the Company and the Hubele
Trust wish to compromise, resolve, waive and release any and all possible past,
present and future claims, known or unknown, by and between them as fully set
forth herein which exist or may exist; and

 

G.                  WHEREAS, each Party, without admitting any liability
whatsoever, enters into this Agreement to settle all disputes, claims and
actions between the Parties, as well as to settle any and all events or
relationships between the Parties.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is acknowledged, the Parties covenant and agree as follows:

 

A.                  Recitals. The foregoing recitals are true and correct and
incorporated by reference herein.

 

B.              Consideration. As full consideration for entering into this
Agreement, the Hubele Trust shall receive the Santa Fe Payment, in accordance
with the terms and conditions of the Note, and the NRI.

 

C.                Termination of Participation Agreement. Notwithstanding the
preservation of the grant of the NRI to the Hubele Trust, the Participation
Agreement is hereby terminated and neither Party shall have any rights or legal
obligations thereunder unless otherwise set forth in this Agreement.

 

D.                  Mutual Release. At the time of the execution of this
Agreement, then in such event:

 

a. Each Party, on behalf of himself or itself and his or its successors,
officers, directors, administrators, representatives, insurers, agents and
assigns hereby releases and forever discharges the remaining Parties, their
predecessors, successors, parents, subsidiaries, and affiliates and all present
and former officers, directors, partners, principals, employees, attorneys,
insurers, agents and their respective administrators, representatives, spouses,
heirs, agents and assigns from any and all claims, and causes of action alleged
in the Recital and any other claim they have, whether currently known or
unknown, foreseen or unseen, suspected or unsuspected.

 

b. It is understood and agreed that, except as provided herein and by the
attached documents incorporated herein by reference, this Agreement shall
constitute a broad general release by the Parties against the others and shall
be effective as a full and final accord and satisfaction, and as a bar to all
actions, causes of action, costs, expenses, claims for sanctions, attorneys'
fees, and damages, including claims now pending in any action, indemnity or
contribution by any Party, or their counsel, or any other claims or liabilities
whatsoever, whether or not now known, suspected, claimed or concealed that are
related to any action or claim. This general release includes but is not limited
to any and all claims, causes of action, damages or accounts that now exist or
may exist in the future arising out of any matters, agreements, omissions,
representations made, money due, money paid, or any other relationship between
the Parties at any time prior to the date hereof. It is the intention of all
Parties to fully discharge and release the remaining Parties with respect to any
and all matters, claims, causes of action, contracts or expenses arising from
any matter. Each Party agrees to the following:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS

WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT

TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING

THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE

MATERIALLY AFFECTED HIS SETTLEMENT WITH THE

DEBTOR.

 

c. Except as provided for herein, the Parties expressly waive and relinquish any
and all rights and benefits which it may have under, or which may be conferred
upon him by the provisions of applicable state or federal statute or common law
principle, to the fullest extent that they may lawfully waive such rights or
benefits.

 

d. In connection with their waiver and relinquishment set forth in the previous
paragraphs, the Parties acknowledge that he or it is aware that he or it may
hereafter discover claims or facts in addition to or different from those which
he, she or it now knows or believes to exist with respect to the subject matter
of this Agreement, but it is his or its intention to fully, finally and forever
settle and release all of the disputes and differences known or unknown,
suspected or unsuspected which do now exist, may exist in the future or have
ever existed between the Parties. In furtherance of such intention, the Parties
agree that this Agreement shall remain in effect as a full and complete
settlement.

 

E.                Authority to Execute. Each Party executing this Agreement
represents that it is authorized to execute this Agreement. Each person
executing this Agreement on behalf of an entity, other than an individual
executing this Agreement on his or her own behalf, represents that he or she is
authorized to execute this Agreement on behalf of said entity.

 

F.                   Voluntary Agreement. The Parties have read this Agreement,
have had the benefit of counsel and freely and voluntarily enter into this
Agreement.

 

G.              Counterparts. This Agreement may be executed in counterparts
and, if so executed, each counterpart shall have the full force and effect of an
original. Further, a telecopied or electronic signature page by any signatory
shall constitute an original for all purposes.

 

H.                  Governing Law. The execution, validity, construction, and
performance of this Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware without giving effect to conflict of law
principles.

 

I.                    Severability. In the event that any provision contained in
this Agreement shall be (i) held by any court or arbitration tribunal to be
unenforceable, illegal, void or contrary to public policy, or (ii) in conflict
with any applicable statute, law, regulation or applicable collective bargaining
agreement, then such provision shall be of no force or effect; provided,
however, that in such event the provision of this Agreement so affected shall be
curtailed and limited only to the minimum extent necessary to permit compliance
with the minimum required, and no other provisions of this Agreement shall be
affected thereby and all such other provisions shall continue in full force and
effect.

 

J.                   Ambiguity. Any rules of interpretation that ambiguities are
to be construed against the drafting party shall not apply.

 

 

 

-THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK. PLEASE REFER TO
THE FOLLOWING PAGE FOR SIGNATURE-

 
 

IN WITNESS WHEREOF, the Parties have entered into this Agreement made and
effective as of the date first hereinabove written.

 

 

 

SANTA FE PETROLEUM, INC.

 

Dated: ___________________

By: ______________________

Name: Tom Griffin

Title: President and Chief Executive Officer



 

 

Roger K. Hubele Irrevocable Trust

 

Dated: ____________________

By: ______________________

Roger K. Hubele Irrevocable Trust

 

 

 



